Exhibit 10.22

 

ASSIGNMENT OF EMPLOYMENT AGREEMENT

VINIT K. ASAR

 

THIS ASSIGNMENT OF EMPLOYMENT AGREEMENT (“Assignment”) is made effective as of
this 1st day of March, 2017, by and among Hanger Prosthetics & Orthotics, Inc.,
a Delaware corporation (“Assignor”); Hanger, Inc., a Delaware corporation,
(“Assignee”); and Vinit K. Asar (“Executive”).

 

WHEREAS, Assignor desires to assign all Assignor’s right, title and interest in
and to the Second Amended and Restated Employment Agreement, dated as of
August 27, 2012, between Assignor and Executive (“Employment Agreement”), and
Assignee desires to accept such assignment and assume Assignor’s obligations
under the Employment Agreement under the terms and conditions set forth herein;
and

 

WHEREAS, Executive hereby consents to the assignment of the Employment Agreement
to Assignee.

 

NOW, THEREFORE, for Ten Dollars ($10.00) paid by Assignor to Assignee and other
good and valuable consideration, the receipt and sufficiency of which are hereby
expressly acknowledged, the parties hereto agree as follows:

 

1.                                      Assignor hereby assigns to Assignee all
of its right, title and interest in and to the Employment Agreement, with such
assignment to be effective only upon the receipt of the consent of Executive.

 

2.                                      Assignee hereby accepts assignment of
the Employment Agreement and does hereby agree to abide by all of the terms,
covenants and conditions of the Employment Agreement and assume all obligations
of Assignor thereunder.

 

3.                                      Executive hereby consents to the
assignment of the Employment Agreement to Assignee and hereby ratifies and
confirms all of Executive’s obligations thereunder, subject to Section 4.

 

4.                                      Assignor, Assignee and Executive hereby
acknowledge Executive’s receipt of the document entitled, “Hanger, Inc. and
Subsidiaries, Notice to Employees,” and agree that the parties are bound by the
terms thereof as if such terms were recited verbatim in this Assignment and the
Employment Agreement.

 

[ The next page is the signature page ]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have executed this Assignment on the date
first above written.

 

HANGER PROSTHETICS & ORTHOTICS, INC.

 

EXECUTIVE:

 

 

 

 

 

 

By:

/s/ Thomas E. Hartman

 

/s/ Vinit K. Asar

 

Thomas E. Hartman, Secretary

 

Name: Vinit K. Asar

 

 

 

HANGER, INC.

 

 

 

 

 

 

 

 

By:

/s/ Thomas E. Hartman

 

 

 

Thomas E. Hartman, Secretary

 

 

 

2

--------------------------------------------------------------------------------